Citation Nr: 1115226	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-00 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for service-connected chronic prostatitis.

2.  Entitlement to service connection for prostate cancer claimed as secondary to herbicide exposure and/or as secondary to service-connected chronic prostatitis.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected chronic adjustment disorder with mixed emotional features.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and October 2008 rating decisions by which the RO denied entitlement to the benefits sought herein.

In August 2009 and in January 2011, the Veteran testified at hearings concerning the issues on appeal.  Both hearings were held at the RO, the former before a Decision Review Officer, an RO official, and the latter before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the record.

In an February 2010 rating decision, the RO granted service connection for chronic adjustment disorder with mixed emotional features to which is assigned a 10 percent evaluation and denied entitlement to TDIU.  In June 2010, the Veteran filed a notice of disagreement with the February 2010 rating decision.  The RO did not issue a statement of the case regarding the foregoing issues.  As a statement of the case has not yet been issued on these matters, additional action by the RO is required as set forth below in the REMAND portion of this decision.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue entitlement to a clothing allowance has been raised by the record in April 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), in this case the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for prostate cancer claimed as secondary to herbicide exposure and/or as secondary to service-connected chronic prostatitis, entitlement to an initial rating in excess of 10 percent for service-connected chronic adjustment disorder with mixed emotional features and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected chronic prostatitis is manifested by urinary urgency as well as urinary leakage and the need for absorbent materials that must be changed more than four times a day.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 60 percent, but no higher, for the Veteran's service-connected chronic prostatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.115a, 4.115b, Diagnostic Code 7599-7527 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the Veteran in July 2009 that fully addressed all three notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the AOJ.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case in March 2010 after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice provided in July 2009 discussed disability ratings and effective dates as mandated by the Court in Dingess.  Thereafter, the claim was readjudicated to include in a March 2010 supplemental statements of the case, and any defects as to the timing of the notice were cured.  Prickett, 20 Vet. App. at 376.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records.  The Veteran submitted private medical evidence and was provided an opportunity to set forth his contentions during the hearings before a Decision Review Officer and the undersigned Veterans Law Judge.  The Veteran was afforded several VA medical examinations in furtherance of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected chronic prostatitis has been rated 40 percent disabling by the RO under the provisions of Diagnostic Code 7599-7527.  38 C.F.R. §§ 4.20, 4.27, 4.115a, 4.115b.  

Diagnostic Code 7527 pertains to injuries, infections, or other impairment of the prostate gland.  This provision in turn makes reference to the schedular criteria for voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  These criteria can be found at 38 C.F.R. § 4.115a.  The Board observes that in the Veteran's case, voiding dysfunction is the current predominant symptom, as it is the one the Veteran has referred to at the hearings and complained of during his VA medical examinations.  In any event, because the Veteran does not suffer from renal dysfunction, he would not benefit from an evaluation under the criteria regarding urinary tract infections because absent renal dysfunction, the highest rating available for that disorder is 30 percent.  The Veteran, however, is seeking an evaluation in excess of 40 percent.  The Board further observes that voiding dysfunction is rated under the most relevant condition, namely urine leakage, frequency, or obstructed voiding.  The latter two do not provide for ratings in excess of 40 percent.  Indeed, obstructed voiding, of which the Veteran does not suffer, allows for no more than a 30 percent evaluation.  The Board will therefore focus upon urine leakage, the symptom about which the Veteran most complains and for which an evaluation in excess of 40 percent is available.  38 C.F.R. § 4.115a.

As stated, the Veteran's chronic prostatitis is rated 40 percent disabling.  The only higher rating for urinary leakage or incontinence is 60 percent, which is assigned when the condition requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.  The Veteran's claim for increase was received in February 2008.

On VA examination in July 2008, the Veteran indicated that he used four or five Depends absorbent products a day.  These were damp or soaked.  The examination report indicates that there was little incontinence prior to radiation for prostate cancer and thyat the Veteran was not wearing Depends prior to radiation.  

The record contains a note from the Veteran's longtime private physician dated in September 2009 that indicates that the Veteran suffered from urinary incontinence prior to radiation therapy.

On VA examination in December 2009, the Veteran reported that he used a pad on the bed to absorb leakage of urine.  During the day, the Veteran changed absorbent materials three or four times a day due to leakage.  The examiner indicated that the Veteran's lower urinary tract symptoms worsened since radiation treatment.  

The Veteran testified that he used a pad on the bed rather than wearing protective padding because the latter was uncomfortable and would necessitate changing several times during the night.  One pad for the bed, however, was sufficient for the entire night.  Further, he indicated that he had leakage prior to prostate cancer radiation treatment but that he was too embarrassed to use Depends or similar protective products prior to his cancer treatment.

The Board finds the Veteran's testimony regarding leakage prior to radiation therapy credible, especially since it is corroborated by his longtime internist.  The evidence throughout the appellate period has reflected the use of approximately four pads during the day and one absorbent product at night.  As such, the criteria for a 60 percent evaluation are met for the appeal period.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527; Hart, supra.  A 60 percent disability evaluation for the Veteran's chronic prostatitis, therefore, is granted.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran has already raised the matter of entitlement to TDIU and has initiated an appeal regarding that issue, the matter is not currently ripe for Board action.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010) (the procedure for appealing RO determinations to the Board)

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected chronic prostatitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's chronic prostatitis with the established criteria found in the rating schedule for voiding dysfunction shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

Entitlement to an evaluation of 60 percent for the service-connected chronic prostatitis is granted subject to the law and regulations governing the payment of veterans' benefits.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of entitlement to service connection for prostate cancer claimed as secondary to herbicide exposure and/or as secondary to service-connected chronic prostatitis.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the above mentioned claim, the Veteran has indicated that he has been receiving private medical treatment.  He denied VA treatment.  In any event, the RO is asked to send the Veteran a letter asking that he provide the names and contact information for physicians who have provided cancer and/or prostate treatment and sign the necessary release.  Then, the RO must make reasonable efforts to secure the identified records.

A July 2008 VA examination report noted that a diagnosis of prostatitis wasn't corroborated and that prostatitis is an unlikely cause of prostate cancer.  It was also noted that inservice exposure to chemicals can be considered a cause of prostate cancer.  Because the record contains no clear opinion regarding the origins of the Veteran's prostate cancer to include its relationship, if any, to the service-connected chronic prostatitis, and because private prostate cancer treatment records were unavailable for review during previous examinations, a VA genitourinary examination must be scheduled for an opinion as to the likely etiology of the Veteran's prostate cancer.  The examination instructions are contained below.

In a February 2010 rating decision, the RO granted service connection for chronic adjustment disorder with mixed emotional features to which is assigned a 10 percent evaluation and denied entitlement to TDIU.  In June 2010, the Veteran filed a timely notice of disagreement as to the February 2010 rating decision.  The RO did not issue a statement of the case regarding the foregoing issues.  

When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case, and RO failure to issue same is a procedural defect.  Manlincon, 12 Vet. App. at 240-41.

Pursuant to 38 C.F.R. § 19.9(a) (2010), if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand the case to the RO for necessary action.  Therefore, the Board must remand for preparation of a statement of the case on the matters of entitlement to an initial evaluation in excess of 10 percent for service-connected chronic adjustment disorder with mixed emotional features, and entitlement to TDIU.  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send the Veteran a letter asking that he provide the names and contact information of physicians who provided private treatment for his prostate cancer and other conditions related to the prostate along with approximately dates of treatment.  After obtaining the necessary release, make reasonable efforts to secure the identified medical records.

2.  Schedule a VA genitourinary examination for an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's prostate cancer had its onset during service or is otherwise due to service or to the service-connected chronic prostatitis.  The examiner must be provided with the claims file for review.  The examiner is asked to review all pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested review took place.  A rationale for all opinions and conclusions must be provided.

3.  Then, after undertaking any other indicated development, the RO should readjudicate the claim of entitlement to service connection for prostate cancer claimed as secondary to herbicide exposure and/or as secondary to service-connected chronic prostatitis in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response thereto.

4.  Issue a statement of the case concerning the issues of entitlement to an initial evaluation in excess of 10 percent for service-connected chronic adjustment disorder with mixed emotional features, and entitlement to TDIU.  All indicated development should be taken in this regard.  The Veteran should be advised of the time period within which to perfect his appeal.  38 C.F.R. § 20.302(b) (2010).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


